DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in responsive to amendment filed on 11/19/21. Claims 28-47 are pending.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Claims 28-30, 33, 38-40 and 43-45 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 28-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao DV (US 2014/0195621 A1), in view of Lee (US 2017/0118152 A1).

As to claim 28, Rao DV disclose a computer-implemented method to automatically provide services in a messaging application (Rao DV, abstract, fig. 3A), the method comprising: 
receiving one or more messages of a message exchange thread between multiple users in the messaging application (Users, such as users 112, 114, and 116, can communicate with each other via chat client applications that run on machines, such as chat clients 104, 106, and 108, respectively, For example, during a chat session, a person A may ask a person B for directions to person B's home) (Rao DV, ¶ [0014, 0018, 0029], fig. 3A), the one or more messages each being submitted by a corresponding one of the multiple users via the messaging application, and the multiple users including a first user and a second user (Users, such as users 112, 114, and 116, can communicate with each other via chat client applications that run on machines, such as chat clients 104, 106, and 108, respectively, For example, during a chat session, a person A may ask a person B for directions to person B's home) (Rao DV, ¶ [0014, 0018, 0029], fig. 3A); 
(For example, during a chat session, a person A may ask a person B for directions to person B's home i.e. The intelligent chat assistant can parse text entered by the users to extract meaningful keywords, such as address, directions, time, date, etc. Consequently, the intelligent chat assistant recognizes such a question, extracts the home address of person B, uses a mapping application (such as a web-based online map search service) to obtain a map showing the directions to person B's home, and presents the map inside the chat window.  Compared with the conventional chat experience, such automatic response of the intelligent chat assistant enables more effective communications among chat participants) (Rao DV, ¶ [0014, 0018, 0029], fig. 3A), the contextual indicators including a conversation flow at which the one or messages were sent (This entire conversation is displayed in conversation-and-information display field 304) (Rao DV, ¶ [0014, 0018, 0029], fig. 3A); and 
providing an automatic response suggestion for the actionable entity based on the contextual indicators to the first user via a corresponding messaging application of the first user (For example, during a chat session, a person A may ask a person B for directions to person B's home i.e. The intelligent chat assistant can parse text entered by the users to extract meaningful keywords, such as address, directions, time, date, etc. Consequently, the intelligent chat assistant recognizes such a question, extracts the home address of person B, uses a mapping application (such as a web-based online map search service) to obtain a map showing the directions to person B's home, and presents the map inside the chat window.  Compared with the conventional chat experience, such automatic response of the intelligent chat assistant enables more effective communications among chat participants) (Rao DV, ¶ [0014, 0018, 0029], fig. 3A) (Rao DV, ¶ [0014, 0018, 0029], fig. 3A).
However, Rao DV does not explicitly disclose the contextual indicators including a first time at which the one or messages were sent. 
In an analogous art, Lee disclose the contextual indicators including a conversation flow and a first time at which the one or messages were sent (display 
the plurality of related messages in time series according to time elapsed) (Lee, ¶ [0011, 0147-148], 5A-5B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement Lee’s teachings into Rao DV teaching of the contextual indicators including a first time at which the one or messages were sent.. This combination allows providing various user interfaces for enhancing legibility of related message associated with received message.

As to claim 29, Rao DV-Lee discloses the method of claim 28, wherein the contextual indicators further include a message tense, a type of verb, and whether a question is part of the one or more messages (“Hi, want to come to my new house for dinner this Saturday?, Bob invites John to his home for dinner, and John asks directions to Bob's home. This entire conversation is displayed in conversation-and-information display field 304. In intelligent chat assistant 200 is running in the background and monitors the chat conversation. As soon as John asks for directions to Bob's house, intelligent chat assistant 200 retrieves Bob's home address from Bob's personal record (or from stored chat history) and issues a search to a third-party map service) (Rao DV,¶ [0014, 0018, 0029], fig. 3A).

As to claim 30, Rao DV-Lee discloses the method of claim 28, wherein the actionable entity is a person, place (“Hi, want to come to my new house for dinner this Saturday?, Bob invites John to his home for dinner, and John asks directions to Bob's home. This entire conversation is displayed in conversation-and-information display field 304. In intelligent chat assistant 200 is running in the background and monitors the chat conversation. As soon as John asks for directions to Bob's house, intelligent chat assistant 200 retrieves Bob's home address from Bob's personal record (or from stored chat history) and issues a search to a third-party map service) (Rao DV,¶ [0014, 0018, 0029], fig. 3A), or object.

As to claim 31, Rao DV-Lee discloses the method of claim 28, further comprising generating a summary of the one or more messages of the message exchange thread (assume that a user named "Kim Gap-dong" and a user named "Park Eul-sun" have a conversation about "time and place of tomorrow's appointment," and then the user named "Park Eul-sun" summarizes the conversation about "time and place of tomorrow's appointment," and transmits the summarized conversation to the user named "Kim Gap-dong."; generate a summary message "9/28/2015/City Hall/3 PM" using the checked messages.  In addition, the keyword extractor 112 may extract "Sep. 28, 2015," "City Hall," and "3 PM" as the keywords.) (Lee, ¶ [0091], fig. 5A-5B). 

As to claim 32, Rao DV-Lee discloses the method of claim 31, wherein the summary includes one or more photos that were shared in the one or more messages of the message exchange thread (for example, when the message to be summarized includes multimedia entities, the keyword extractor 112 may merge the multimedia entities included in the message to be summarized and may extract any one entity from the multimedia entities included in the message to be summarized as "entity keyword.) (Lee, ¶ [0091-0098], fig. 5A-5B). Examiner supplies the same rationale for the combination of the reference as in claim 31 above.

As to claim 33, Rao DV-Lee discloses the method of claim 31, further comprising providing a user interface, via the messaging application, that includes an option to search the summary for a corresponding message based on at least one of a name, a second time, or a topic (assume that a user named "Kim Gap-dong" and a user named "Park Eul-sun" have a conversation about "time and place of tomorrow's appointment," and then the user named "Park Eul-sun" enters a message (i.e. search) "do you remember when and where we shall meet today?" into her own first user terminal 200 on Sep. 28, 2015.  Also, assume that the keyword extractor 112 extracts "when," "where," and "today" from the input message) (Lee, ¶ [0091-0098, 104-105], fig. 5A-5B). Examiner supplies the same rationale for the combination of the reference as in claim 31 above.

As to claim 34, Rao DV-Lee discloses the method of claim 33, further comprising: receiving a search request based on the name (assume that a user named "Kim Gap-dong" and a user named "Park Eul-sun" have a conversation about "time and place of tomorrow's appointment," and then the user named "Park Eul-sun" enters a message (i.e. search) "do you remember when and where we shall meet today?" into her own first user terminal 200 on Sep. 28, 2015.  Also, assume that the keyword extractor 112 extracts "when," "where," and "today" from the input message) (Lee, ¶ [0091-0098, 104-105], fig. 5A-5B); and displaying, in the user interface, a particular message of the message exchange thread that includes at least a portion of the name, and wherein the name is associated with a hyperlink that, when selected, performs an internet search for the name (assume that a user named "Kim Gap-dong" and a user named "Park Eul-sun" have a conversation about "time and place of tomorrow's appointment," and then the user named "Park Eul-sun" enters a message (i.e. search) "do you remember when and where we shall meet today?" into her own first user terminal 200 on Sep. 28, 2015.  Also, assume that the keyword extractor 112 extracts "when," "where," and "today" from the input message, the summary message includes an entity keyword, the message linker 114 may set up the entity with a hyperlink and may insert the identification information of the related message associated with the entity keyword into the attributes of the hyperlink, When the first receiver 111 receives identification information of one or more messages to be summarized, which are contained in a list of messages, from the first user terminal 200, the first provider 115 may provide a summary message to which the keyword indication and the hyperlink are added to the first user terminal 200.  In this case, the first receiver 111 may receive a message transmission request signal including corrections for an order of keywords included in the summary message or an additional message added to the summary message from the first user terminal 200.  The user may also determine suitability of the hyperlink by activating the hyperlink.  When the hyperlink is corrected, the correction may be performed by newly inserting the hyperlink into a message that is corrected and selected by the user) (Lee, ¶ [0091-0098, 104-105, 0111-0116], fig. 5A-5B, 7A-7C). Examiner supplies the same rationale for the combination of the reference as in claim 33 above.

As to claim 35, Rao DV-Lee discloses the method of claim 33, wherein the user interface for option to search enables searching the message exchange thread within a bounded time period (assume that a user named "Kim Gap-dong" and a user named "Park Eul-sun" have a conversation about "time and place of tomorrow's appointment," and then the user named "Park Eul-sun" enters a message (i.e. search) "do you remember when and where we shall meet today?" into her own first user terminal 200 on Sep. 28, 2015.  Also, assume that the keyword extractor 112 extracts "when," "where," and "today" from the input message, The related-message extractor 113 may search for a conversation about "Sep. 28, 2015" among conversations stored in the database 117 on the basis of the keyword "today" extracted by the keyword extractor 112.  For example, the related-message extractor 113 searches for a conversation in which "Sep. 28, 2015" is expressed as "tomorrow," "after a week," etc., in consideration of a date on which the conversation was stored.  When the user named "Kim Gap-dong" has transmitted a message "what time shall we meet tomorrow?" to the user named "Park Eul-sun" on Sep. 27, 2015, the related-message extractor 113 may extract a related message associated with the remaining keywords on the basis of a list of messages) (Lee, ¶ [0091-0098, 104-105, 0111-0116], fig. 5A-5B, 7A-7C). Examiner supplies the same rationale for the combination of the reference as in claim 33 above.

As to claim 36, Rao DV-Lee discloses the method of claim 28, wherein the automatic response suggestion includes at least one of an image from a device associated with the first user or a calendar event associated with the first user (When a chat conversation is related to making appointments or scheduling meetings, this scheduling information can be automatically presented to chat participants.  In one embodiment, with appropriate authorization, calendar-information-gathering module 208 can be configured to access multiple users' calendars and make recommendations for meeting times and/or locations based on information from all available calendars.  For example, during a group chat, users A, B, and C may want to schedule a face-to-face meeting in the coming week.  In a conventional setting, each user would need to manually report his available time slots, and all the users collectively determine a time slot that suits everyone.  Such a process can be time-consuming and cumbersome to users.  However, in embodiments of the present invention, this scheduling task can be automatically performed by intelligent chat assistant 200.  More specifically, during the chat, chat-content-monitoring module 202 recognizes the request to schedule a meeting among users A, B, and C, and, in response, calendar-information-gathering module 208 accesses the calendars of all three users.  In one embodiment, calendar-information-gathering module 208 compares the three calendars and selects time slots when everyone is free.  Intelligent chat assistant 200 then presents the selected time slots to all users to allow them to make a final decision) (Rao DV,¶ [0014, 0018, 0024-0029]).

As to claim 37, Rao DV-Lee discloses the method of claim 28, further comprising determining, based on sensor data from a user device of the first user, that the first user is in-transit, wherein the automatic response suggestion is further based on the first user being in-transit (As soon as John asks for directions to Bob's house, intelligent chat assistant 200 retrieves Bob's home address from Bob's personal record (or from stored chat history) and issues a search to a third-party map service.  Optionally, intelligent chat assistant 200 may also obtain John's home address from John's machine (by, for example, communicating with the intelligent chat assistant residing on John's machine) and perform a door-to-door driving direction search.  As a result, conversation-and-information display field 304 displays a map showing the directions from John's home to Bob's home.  Note that the map is automatically displayed by intelligent chat assistant 200 without requiring either Bob or John to open a map application.  In a further embodiment, other additional information, such as traffic, weather, etc., regarding their dinner appointment may also be displayed by the intelligent chat assistant) (Rao DV,¶ [0014, 0018, 0024-0030]).

Claims 38-42 list all the same elements of claims 28-32, but in a non-transitory computer storage medium encoded with a computer program, the computer program comprising instructions that, when executed by one or more computers, cause the one  (Rao DV,¶ [0014, 0018, 0024-0030]).  Therefore, the supporting rationale of the rejection to claims 28-32 applies equally as well to claims 38-42.

Claims 43-47 list all the same elements of claims 28-32, but in a system to automatically provide services in a messaging application, the system comprising: one or more processors coupled to a memory that stores executable code, the one or more processors operable to (Rao DV,¶ [0014, 0018, 0024-0030]).  Therefore, the supporting rationale of the rejection to claims 28-32 applies equally as well to claims 43-47.

Response to Arguments
Response to 103 rejections applicant’s amendments to the claim change the scope. Therefore, amended claims necessitated new ground(s) of rejections presented in this office action in view of Rao DV (US 2014/0195621 A1), in view of Lee (US 2017/0118152 A1) have been introduced to address amended. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shook et al. (US 2010/0077029 A1) discloses A method, system, and program is provided for automatically searching and injecting a multi-person chat history into a chat session, and allowing users to inject a multi-person chat history into a new chat session.
Linner (US 2012/0239761 A1) disclose a system and a method are disclosed for adding linked content to text messages. Messages are analyzed to determine the context and meaning of a conversation between users, and linked content relevant to the conversation is selected and associated with certain words or phrases in the messages. This process for enhancing text messages beneficially provides users with additional information related to the meaning of their conversation, and also provides advertisers with a valuable new way of delivering highly relevant advertisements to a precise group of users


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
1/25/22